Citation Nr: 1622775	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for coronary artery disease status post coronary artery bypass graft, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for a surgical chest scar, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for a surgical left leg scar, for purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1960 and from February 1960 to February 1975, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for coronary artery disease status post coronary artery bypass graft, a surgical chest scar, and a surgical left leg scar, all effective from January 31, 2005 and all for purposes of accrued benefits.  The RO also denied entitlement to service connection for the cause of the Veteran's death.  The RO in Atlanta, Georgia currently has jurisdiction over the appellant's claims.

The appellant was previously represented by attorney John R. Worman (see an October 2012 "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a)).  In March 2015, the appellant's representative submitted a motion to revoke this representation.  The Board granted this motion in May 2015 and the appellant has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as her representative.  Hence, the appellant is now unrepresented.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim that has been construed as a claim of service connection for coronary artery disease, a surgical chest scar, and a surgical left leg scar was received no earlier than January 31, 2005; there is no evidence of any unadjudicated formal or informal claim of service connection for these disabilities prior to this date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 31, 2005 for the grant of service connection for coronary artery disease status post coronary artery bypass graft, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).

2.  The criteria for an effective date earlier than January 31, 2005 for the grant of service connection for a surgical chest scar, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121; 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).

3.  The criteria for an effective date earlier than January 31, 2005 for the grant of service connection for a surgical left leg scar, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121; 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  As explained in the remand which follows the decision below, it appears that there may be additional VA records of treatment for a cardiac disability that have not yet been associated with the claims file.  These treatment records are deemed to have been constructively of record at the time of the Veteran's death.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Nevertheless, any additional VA records of treatment would not be relevant to the effective date issues on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any information contained in any VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection. MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

There is otherwise no reasonable possibility that further notice or assistance would aid in substantiating the appeal for earlier effective dates for purposes of accrued benefits.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for coronary artery disease status post coronary artery bypass graft, a surgical chest scar, and a surgical left leg scar is January 31, 2005, the date that the Veteran's claim that has been construed as a claim of service connection for these disabilities was received.  Specifically, the Veteran stated in his January 2005 claim (VA Form 21-4138) that he had undergone heart surgery in October 2002 and October 2003.  Although he did not specifically indicate that he was claiming service connection for coronary artery disease or any surgical scars, the AOJ construed the Veteran's statement as a claim of service connection for coronary artery disease, a surgical chest scar, and a surgical left leg scar on the basis of his presumed exposure to herbicides in Vietnam and the fact that his medical records indicated treatment for coronary artery disease.

Neither the appellant nor her former representative advanced any specific arguments as to why an earlier effective date is warranted for the grant of service connection for coronary artery disease, a surgical chest scar, and a surgical left leg scar.

The Board recognizes that on December 22, 1987, the United States District Court for the Northern District of California certified a class consisting of: [A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin. Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id. VAOPGCPREC 15-95 (1995).
The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange. Diseases Associated With Exposure to Certain Herbicide Agents.  59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a(d) were those in which the disease or cause of death is later found-- under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1) (2015).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Hence, a covered herbicide disease includes coronary artery disease (i.e., ischemic heart disease).  See 38 C.F.R. § 3.309(e) (2015).

As applicable to this case, if the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). Ischemic heart disease (including coronary artery disease) was added to the list of diseases subject to presumptive service connection for a Veteran exposed to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

In the present case, the Veteran served in Vietnam and service connection was granted for coronary artery disease on the basis of herbicide exposure in Vietnam.  Nevertheless, the current effective date of service connection for coronary artery disease (January 31, 2005) pre-dates the effective date of the regulation establishing a presumption of service connection for that disease (i.e., August 31, 2010).  Moreover, the other provisions pertaining to the assignment of effective dates for covered herbicide diseases of Nehmer class members are inapplicable because there is no evidence that VA ever denied compensation for the Veteran's coronary artery disease between September 25, 1985 and May 3, 1989 and no claim of service connection for a cardiac disability was ever filed prior to the currently assigned effective date.  The Board acknowledges that medical records dated prior to the Veteran's January 2005 claim indicate that he was treated for cardiac problems.  However, treatment records cannot constitute an original claim of service connection.  MacPhee, 459 F.3d at 1327-28.

In sum, the Veteran never submitted any unadjudicated formal claim of service connection for a cardiac disability, a surgical chest scar, or a surgical left leg scar; nor are there any communications in the record prior to the currently assigned effective dates that could be considered an informal claim for VA compensation for the same.  Thus, January 31, 2005 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than January 31, 2005 for the grant of service connection for coronary artery disease status post coronary artery bypass graft, a surgical chest scar, or a surgical left leg scar for the purposes of accrued benefits.  Hence, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for coronary artery disease status post coronary artery bypass graft, for purposes of accrued benefits, is denied.

Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for a surgical chest scar, for purposes of accrued benefits, is denied.

Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for a surgical left leg scar, for purposes of accrued benefits, is denied.


REMAND

The Veteran died in May 2010.  His death certificate lists the immediate cause of his death as cardiopulmonary arrest.  Chronic obstructive pulmonary disease (COPD) and congestive heart failure were also listed as significant conditions contributing to death, but did not result in the underlying cause of death.   

In October 2011, a VA physiatrist reviewed the Veteran's claims file and opined that it was not likely ("less likely") that his fatal congestive heart failure was due to ischemic heart disease.  The medical professional appeared to reason that the congestive heart failure was due to restrictive congestive heart failure which is not common with post ischemic heart disease congestive heart failure.  Also, it was documented as non-ischemic cardiomyopathy.

The physiatrist also opined that it was not likely ("less likely") that the ischemic heart disease caused the Veteran's death.  This opinion was based on the fact that ischemic heart disease is not listed as the immediate cause of death.  Rather, restrictive congestive heart failure played the predominant role. 

The October 2011 opinion is insufficient because it did not address whether the fatal congestive heart failure was aggravated by the Veteran's service-connected coronary artery disease.  See 38 C.F.R. § 3.310 (2015).  Also, no opinion was provided as to the etiology of the fatal COPD.  Hence, a remand is necessary to obtain a new opinion as to the nature and etiology of the Veteran's cause of death.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2002 VA pharmacotherapy inpatient note and a November 2002 VA cardiology note appear to indicate that the Veteran received treatment for a cardiac disability in approximately 1992 at the VA Medical Center in Augusta, Georgia (VAMC Augusta).  The only VA treatment records in the file are from the VA Medical Center in Atlanta, Georgia (VAMC Atlanta) and are dated from October 1999 to May 2010.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13   (1992).

Also, a June 2010 "Application for Survivors Benefits" form (Form SSA-24) indicates that the appellant filed a claim for Social Security Administration (SSA) 
survivor benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant to the issue of entitlement to service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the location and name of any VA or private medical facility where the Veteran received treatment for a cardiac disability and a lung disease, to include the dates of any such treatment.

The appellant should be asked to complete authorizations for VA to obtain all records of the Veteran's treatment for a cardiac disability and a lung disease from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ should attempt to obtain any outstanding relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the file.

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from VAMC Augusta dated from February 1975 through May 2010;
(b)  all records from VAMC Atlanta dated from February 1975 through October 1999; and
(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the appellant's claim for survivor benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the cause of the Veteran's death.

The opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities (coronary artery disease status post coronary artery bypass graft; residuals of a right forearm tendon injury with flexion contracture of the fingers; bilateral hearing loss; right knee traumatic arthritis; residuals of a left ankle chip fracture with tendonitis; right forearm scars; a surgical chest scar; a surgical left leg scar; and right knee scars) contributed significantly or materially to cause his death (e.g., hastened death or rendered him less capable of resisting the conditions that caused death)?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal cardiopulmonary arrest was related to his presumed exposure to herbicides in service or was otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal COPD had its clinical onset in service, was related to his presumed exposure to herbicides in service, or was otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal congestive heart failure had its clinical onset in service, was related to his presumed exposure to herbicides in service, or was otherwise the result of a disease or injury in service?

(e)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal congestive heart failure was (a) caused; or (b) aggravated by his service-connected coronary artery disease status post coronary artery bypass graft.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The opinion provider must provide reasons for each opinion given. 

5.  If the claim of service connection for the cause of the Veteran's death remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


